Title: Henry Dearborn to Thomas Jefferson, 26 September 1815
From: Dearborn, Henry
To: Jefferson, Thomas


          
            Dear Sir,
            Washington Septr 26th 1815
          
          If no new causes of delay occur I we shall set out tomorrow morning for Monticello. I wrote to Mr Rodney immediately after I was honored with your friendly letter, and expected on my arrival at Wilmington that he would have Joined me at this place & proceeded on with us, but his official, or professional, ingagements disappointed me of the pleasure of his company. I am now fear that my visit will be so late as to interefere with your usual visits to your distant plantations, but I cannot deny myself the pleasure I have so long contemplated.—
          yours with the highest respect
          
            & esteem,
            H. Dearborn
          
        